DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: In claim 17, last line, there is a typographical error "comma" prior to the "period". Appropriate correction is required. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 12 recite the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1 to 3 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girch, Jr. et al. (8040066).
Girch Jr. et al. show a flesh illuminating device (10) comprising a light source (60) configured to generate light usable to illuminate flesh of a user, a shape holder (14) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh, a user interface (34) operably connected to the[AltContent: connector] light source, the user interface configured to allow the user to control the light source, and a power source (46) operably connected to the light source, the power source configured to provide power to the flesh-illuminating device (figure 5).
With regards to claim 2, wherein the light source is configured to generate light usable to illuminate flesh of a human user (column 1, lines 60 to 65).
With regards to claim 3, wherein the flesh-illuminating device provides nearly 360 degrees of visibility (column 3, lines 14 to 16, cluster of lights provides nearly 360 degrees of visibility) of the illuminated flesh.
With regards to claim 17, wherein the flesh comprises one or more of a human ear, a human ear root, a human ear lobe, an earring worn by a human, a human ear edge, a human nose, a human mouth, a human hand, a human finger, a human fingernail, a human toenail, a human foot, a human toe, a human head, a human neck, a human breast, human buttocks, a human buttocks cheek, a human cheek, a human stomach, a human belly button, a human ankle, a bra worn by a human, a belt worn by a human, a wristband worn by a human, a wristwatch worn by a human, a sandal worn by human, a shoe worn by human, another clothing item worn by a human, a human body, human flesh, a human lip, and another human body part (column 1, lines 63 to 64).
8.	Claims 1, 2, 6 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (20150290675).
Lin show a flesh illuminating device (figures 8, 9) comprising a light source (31) configured to generate light usable to illuminate flesh of a user, a shape holder (20) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh (A), a user interface (323) operably connected to the light source, the user interface configured to allow the user to control the light source, and a power source (321) operably connected to the light source, the power source configured to provide power to the flesh-illuminating device (figures 8, 9).
With regards to claim 2, wherein the light source is configured to generate light usable to illuminate flesh of a human user (figures 8, 9).
With regards to claim 6, wherein the flesh-illuminating device is configured to send the user a reminder to turn the light source on for one or more of safety reasons, pre-set user preferences, and other reasons (paragraph 0033, lines 26 to 27).
[AltContent: rect]With regards to claim 17, wherein the flesh comprises one or more of a human ear, a human ear root, a human ear lobe, an earring worn by a human, a human ear edge, a human nose, a human mouth, a human hand, a human finger, a human fingernail, a human toenail, a human foot, a human toe, a human head, a human neck, a human breast, human buttocks, a human buttocks cheek, a human cheek, a human stomach, a human belly button, a human ankle, a bra worn by a human, a belt worn by a human, a wristband worn by a human, a wristwatch worn by a human, a sandal worn by human, a shoe worn by human, another clothing item worn by a human, a human body, human flesh, a human lip, and another human body part (paragraph 0032, lines 13 to 21).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 1 to 5, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehler et al. (7097321).
Mehler et al. discloses a flesh illuminating device, comprising a light source (50) configured to generate light usable to illuminate flesh of a user (column 2, lines 15 to 35 and 40, note that the light flux is omnidirectional and the light source mounted adjacent to the flesh would obviously be able to illuminate the flesh of the user), a shape holder (20) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh (figure 4, column 2, line 40, note that the light flux is omnidirectional and the light source mounted adjacent to the flesh of the user would obviously be able to illuminate the flesh of the user), a user interface (35) operably connected to the light source, the user interface configured to allow the user to control the light source, and a power source (37, 70, 80) operably connected to the light source, the power source configured to provide power to the flesh-illuminating device (figure 6).
With regards to claim 2, wherein the light source is configured to generate light usable to illuminate flesh of a human user (column 2, lines 15 to 35, note that the light flux is omnidirectional and the light source mounted adjacent to the flesh would obviously be able to illuminate the flesh of the user, figure 4).
With regards to claim 3, wherein the flesh illuminating device provides nearly 360 degrees of visibility of the illuminated flesh (note that the light flux from the light source is omnidirectional, the flesh illuminating device provides nearly 360 degrees of visibility, figures 1, 4).
With regards to claim 4, further comprising a shadowing device (52) configured to reduce one or more of direct reflection of light from the user’s flesh.
With regards to claim 5, wherein the shadowing device is physically connected to one or more of the light source and the shape holder (figure 3).
With regards to claim 9, the flesh illuminating device configured to activate based upon occurrence of one or more activation criterion (35, lines 23 to 25, 35 to 37).
With regards to claim 17, wherein the flesh comprises one or more
of a human ear, a human ear root, a human ear lobe, an earring worn by a human, a
human ear edge, a human nose, a human mouth, a human hand, a human finger, a
human fingernail, a human toenail, a human foot, a human toe, a human head, a human
neck, a human breast, human buttocks, a human buttocks cheek, a human cheek, a
human stomach, a human belly button, a human ankle, a bra worn by a human, a belt
worn by a human, a wristband worn by a human, a wristwatch worn by a human, a san-
dal worn by human, a shoe worn by human, another clothing item worn by a human, a
human body, human flesh, a human lip, and another human body part (figure 4, column 2, lines 15 to 35).
11.	Claims 1 to 3, 6 to 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170109992).
Lin discloses a flesh illuminating device comprising a light source (104, 106, 108, 222) configured to generate light usable to illuminate flesh of a user (figure IA, the light source would obviously be able to illuminate the flesh of a user when directed toward the flesh of a user, paragraph 0031, lines 6 and 11 to 13, the illuminating device can be fastened to individual waist, other body part, anywhere on the torso, hips, head or extremities), a shape holder (102) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh (figures 1B, 3, 4, 5, 6), a user interface (802) operably connected to the light source, the user interface configured to allow the user to control[AltContent: rect] the light source, and a power source (power source, figure 9) configured to provide power to the flesh-illuminating device.
With regards to claim 2, wherein the light source is configured to generate light usable to illuminate flesh of a human user (figures IA, 1B, 3, 4, 5, 6).
With regards to claim 3, wherein the flesh illuminating device provides nearly 360 degrees of visibility of the illuminated flesh (figures IA, 1B, 3, 4, 5, 6, note that the light source 104, 106, 108 radiate nearly 360 degrees and therefore provides nearly 360 degrees of visibility of the illuminated flesh).
With regards to claim 6, wherein the flesh illuminating device is configured to send the user a reminder to turn the light source on for one or more of safety reasons, pre-set user preferences, and other reasons (220, paragraph 0034 to 0035, Kinematic criterion for safety reason causes an alert to be generated by the light source 222 and or speaker 226 which would be capable of alerting and therefore reminding the user to activate a light source).
With regards to claim 7, wherein the flesh illuminating device is configured to receive a user preference regarding a user activity that enables the flesh illuminating device (paragraphs 0027, 0030, 0035, based on inputs and conditions from the user and the user's environment).
With regards to claim 8, wherein the user activity comprises one or more of running, bicycling, hiking, skating, skiing, participating in a designated sport, and walking (paragraphs 0029, 0030, lines 7 to 9, paragraph 0039, lines 7 to 9).
With regards to claim 9, the flesh-illuminating device configured to activate based upon occurrence of one or more activation criterion (paragraph 0010).
With regards to claim 10, wherein the activation criterion comprises one or more of a location of the flesh illuminating device, a distance of the flesh illuminating device from the user, a detection of ambient light, a date, a location, and a time of day (paragraph 0064).
With regards to claim 11, wherein the controller receives the activation criterion from the user (paragraph 0064, location module could be programmed with the user's home).
With regards to claim 17, wherein the flesh comprises one or more of a human ear, a human ear root, a human ear lobe, an earring worn by a human, a human ear edge, a human nose, a human mouth, a human hand, a human finger, a human fingernail, a human toenail, a human foot, a human toe, a human head, a human neck, a human breast, human buttocks, a human buttocks cheek, a human cheek, a human stomach, a human belly button, a human ankle, a bra[AltContent: rect] worn by a human, a belt worn by a human, a wristband worn by a human, a wristwatch worn by a human, a sandal worn by human, a shoe worn by human, another clothing item worn by a human, a human body, human flesh, a human lip, and another human body part (figures l A, 18, 3, 4, 5, 6).
With regards to claim 19, wherein the flesh-illuminating device further comprises a sound-emitting device configured to emit sound (226, paragraphs 0034, 0035).
12.       Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebel
   (20170109992).
Ebel discloses a flesh illuminating device comprising a light source (1210) configured to generate light usable to illuminate flesh of a user (figure 1, the light source would obviously be able to illuminate the flesh of the user when the light source is directed to the flesh of the user), a shape holder (paragraph 0012, mounting device) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh, a user interface (paragraph 0038, lines 5 to 6) operably connected to the light source, the user interface configured to allow the user to control the light source, and a power source (paragraph 0021, smartphone battery, lines 17 to 22) configured to provide power to the flesh illuminating device.
With regards to claim 13, wherein the flesh illuminating device is configured to enter an activated mode within a predetermined distance from a location of interest (paragraph 0169, the light source can be activated upon a GPS detecting that it is at a hazardous position (predetermined distance)).
With regards to claim 14, wherein the location of interest comprises one or more of a crosswalk, an intersection, a highway, and a major road (paragraph 0169, street with heavy traffic or intersections).
13.	  Claims 1, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable   over Grosjean (2008089056).
Grosjean discloses a flesh illuminating device comprising a light source (102) configured to generate light usable to illuminate flesh of a user (paragraph 0045, the light source would obviously be able to illuminate the flesh of the user when the light source is directed to the flesh  of the user, paragraph 0086, lines 4 to 6), a shape holder (paragraph 0012, mounting device) operably connected to the light source, the shape holder configured to hold the light source in  [AltContent: rect]place so that the light source can illuminate the user's flesh (paragraph 0086, lines 4 to 6, note that the light flux is omnidirectional and the light source mounted adjacent to the flesh would obviously be able to illuminate the flesh of the user), a user interface (figure 5.1) operably connected to the light source, the user interface configured to allow the user to control the light source, and a power source (paragraph 0021, smartphone battery, lines 17 to 22) configured to provide power to the flesh illuminating device.
With regards to claim 9, the flesh illuminating device configured to activate based upon occurrence of one or more activation criterion (paragraph 0053, lines 1 to 7, the position of the switch, proximity to a predetermined item and or other known desired parameter).
With regards to claim 12, wherein a smart device (316) to which the controller (320) is connected receives the activation criterion from the user (110, paragraphs 0067, 0068, 0069,
0070).
With regards to claim 13, wherein the flesh illuminating device is configured  to enter an activated mode within a predetermined distance from a location of interest (paragraphs 0052, 0053, controlled by switch 106, automatic controlled based on proximity to a predetermined item).
With regards to claim 15, wherein the activated mode comprises one or more of a stronger light, a weaker light, a blinking light and another attention drawing made of the light source (paragraph 0049, lines 1 to 4).
With regards to claim 16, wherein the activated mode is configured to attract attention of a driver of a motor vehicle (paragraph 0067, brake and turn signal attract attention of a driver of another motor vehicles).
14.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mehler et al. in view of Lui (20050213317).
Mehler et al. disclose the invention substantially as claimed with the exception of disclosing a sensor configured to determine when the flesh-illuminating device does one or more of contact skin of the user and come within a predetermined distance of the skin of the user.
Lui teaches a sensor configured to determine when the flesh illuminating device does one or more of contact skin of the user and come within a predetermined distance of the skin of the user (paragraph 0004, touch sensor to automatically turn on the light source when the fingers of the user lay over the sensor).
[AltContent: rect]It would have been obvious to one skilled in the art to provide Mehler et al. with a sensor, as taught by Lui, to configure to determine when the flesh illuminating device contacts one or more of contact skin of the user to provide the light controller with a signal  to indicate that the device is being used.
15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebel in view of Lui and Lin.
            Ebel teaches a flesh illuminating device comprising a light source (1210) configured to generate light usable to illuminate flesh of a human user (figure 1, the light source would obviously be able to illuminate the flesh of the user when the light source is directed to the flesh of the user), a shape holder (paragraph 0012, mounting device) operably connected to the light source, the shape holder configured to hold the light source in place so that the light source can illuminate the user's flesh, a user interface (paragraph 0038, lines 5 to 6) operably connected to the light source, the user interface configured to allow the user to control the light source, a power source (paragraph 0021, smartphone battery, lines 17 to 22) operably connected to the light source, the power source configured to provide power to the flesh illuminating device, wherein the flesh-illuminating device is configured to enter an activated mode within a predetermined distance from a location of interest (paragraph 0169, the light source can be activated upon a GPS detecting that it is at a hazardous position (predetermined distance)), wherein the location of interest comprises one or more of a crosswalk, an intersection, a highway, and a major road (paragraph 0169, street with heavy traffic or intersections), wherein the activated mode comprises one or more of a stronger light, a weaker light, a blinking light and another attention-drawing mode of the light source (paragraph 0043), wherein the activated mode is configured to attract attention of a driver of a motor vehicle (paragraph 0165), wherein the light source is configured to activate based on an activation criterion received from a user, the activation criterion comprising one or more of a location of the flesh illuminating device, a distance of the flesh illuminating device from the user, a detection of ambient light, a date, a location, and a time of day (paragraph 0054, tum on the light source when detecting exterior brightness ambient light is low enough).  However, Ebel does not disclose a sensor configured to determine when the flesh illuminating device does one or more of contact skin of the user and come within a predetermined distance of the user, wherein the flesh illuminating device is configured to send a user a reminder to tum the light source on for one or[AltContent: rect] more of safety reasons, pre-set user preferences, and other reasons, wherein the flesh illuminating device is further configured to receive a user preference regarding a user activity that enables the flesh illuminating device, the user activity comprising one or more of running, bicycling, hiking, skating, skiing, participation in a designated sport, and walking.
Lui teaches a sensor configured to determine when the flesh illuminating device does one or more of contact skin of the user and come within a predetermined distance of the user (paragraph 0004, touch sensor to automatically turn on the light source when the fingers of the user lay over the sensor).
It would have been obvious to one skilled in the art to provide Ebel with a sensor, as taught by Lui, to configure to determine when the flesh illuminating device contacts one or more of contact skin of the user to provide the light controller with a signal to indicate that the device is being used.
Lin teaches wherein the flesh illuminating device is configured to send a user a reminder to tum the light source on for one or more of safety reasons, pre-set user preferences, and other reasons (220, paragraph 0034 to 0035, Kinematic criterion for safety reason causes an alert to be generated by the light source 222 and or speaker 226 which would be capable of alerting and therefore reminding the user to activate a light source), wherein the flesh illuminating device is further configured to receive a user preference regarding a user activity that enables the flesh illuminating device, the user activity comprising one or more of running, bicycling, hiking, skating, skiing, participation in a designated sport, and walking (paragraph 0029, activating the device while cycling).
It would have been obvious to one skilled in the art to modify Ebel by configured the illuminating device to send the user a reminder to turn the light source on for one or more of safety reasons, preset user preferences and other reasons, to receive a user preference regarding a user activity that enables the flesh illuminating device, the user activity comprising one or more of running, bicycling, hiking, skating, skiing, participation in a designated sport, and walking, as taught by Lin, to provide a way to automatically activate the light source when the user engages in an activity that would enhance when including a light source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875